PER CURIAM.
Hall seeks to challenge the circuit court’s order denying his amended motion to set aside a bond validation judgment. He filed his motion four months after the rendition of the final judgment in the proceeding. Hall’s right to intervene under section 75.-07, Florida Statutes (1981), or to appeal under section 75.08, Florida Statutes (1981), has long since expired. To allow him to challenge the judgment in such a circuitous fashion flies in the face of section 75.09, Florida Statutes (1981),* which evinces obvious legislative intent that judgments validating bonds are forever conclusive as to all matters adjudicated against all parties affected thereby if no appeal is taken within the time prescribed. Having failed to timely appeal the validation proceeding, Hall has no standing to challenge the finality of that judgment. The appeal is accordingly dismissed.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 75.09 Effect of final judgment. — If the judgment validates such bonds, certificates or other obligations, which may include the validation of the county, municipality, taxing district, political district, subdivision, agency, instrumentality or other public body itself and any taxes, assessments or revenues affected, and no appeal is taken within the time prescribed, or if taken and the judgment is affirmed, such judgment is forever conclusive as to all matters adjudicated against plaintiff and all parties affected thereby, including all property owners, taxpayers and citizens of the plaintiff, and all others having or claiming any right, title or interest in property to be affected by the issuance of said bonds, certificates or other obligations, or to be affected in any way thereby, and the validity of said bonds, certificates or other obligations or of any taxes, assessments or revenues pledged for the payment thereof, or of the proceedings authorizing the issuance thereof, including any remedies provided for their collection, shall never be called in question in any court by any person or party.